Citation Nr: 1127059	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-31 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a right hip disability, claimed as secondary to a right knee disability.

3. Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Buffalo, New York RO.

In September 2007, a Travel Board hearing was held before the undersigned at the Newark, New Jersey RO.  A transcript of this hearing is of record.  

In November 2008, the Board remanded the claims for further development.  In January 2011, the Board referred the matters of service connection for right knee and right hip disabilities to an Independent Medical Examiner (IME) for an advisory medical opinion.

In March 2011, the Veteran submitted additional argument with a waiver of RO initial consideration of such argument.

The matter of service connection for a right hip disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action on his part is required.






FINDINGS OF FACT

1. The Veteran's right knee disability, diagnosed as chondromalacia/patellofemoral syndrome and degenerative joint disease, is shown by the competent evidence of record to be related to the Veteran's active military service.

2. The Veteran's gastrointestinal disability, diagnosed as gastroenteritis, gastritis, and gastroesophageal reflux disease (GERD), is shown by the competent evidence of record to be related to the Veteran's active military service.  


CONCLUSIONS OF LAW

1. Service connection for a right knee disability, diagnosed as chondromalacia/patellofemoral syndrome and degenerative joint disease, is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2. Service connection for a gastrointestinal disability, diagnosed as gastroenteritis, gastritis, and GERD, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant claims.

Inasmuch as the determinations below constitute full allowances of the claims being addressed, there is no reason to belabor the impact of the VCAA on these matters, since any error in notice content or timing or in the duty to assist is harmless.  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

C. Factual Background and Analysis

1. Right Knee Disability

The Veteran seeks service connection for a right knee disability based on an in-service injury.  

November 2007 MRI results show findings of grade III chondromalacia at the patellofemoral joint of the right knee.  February 2009 VA X-ray results reveal very mild narrowing of the lateral compartment of the right knee.  The VA examiner's impression was degenerative joint disease of the right knee.  This medical evidence reveals current diagnoses of right knee disabilities; therefore, the first element of service connection has been met.

Statements and testimony from the Veteran report that he injured his right knee in October 1968 when he landed on that knee after falling off the back of a tug truck that was towing a helicopter into a hangar.  He was taken off duty for 10 days after the injury.  At the September 2007 hearing, he testified that he mentioned his knee pains several times during service, including during flight physicals, but he did not use his pain to get out of his duties.  Hearing Tr. at 13-14.  

The Veteran's DD Form 214 reflects that his military occupational specialty was helicopter repairman.  

The Veteran's service treatment records (STRs) confirm that he was treated in October 1968 for a right knee injury that had occurred the previous day.  Physical examination of the knee revealed slight swelling and apparent effusion.  X-rays of the right knee found no abnormalities of pathological significance.  He was given an ace bandage to wear on his knee.

The above described evidence sufficiently establishes that the Veteran experienced an injury to his right knee during service; thus, the second element of the claim for service connection for a right knee disability is substantiated.  

What remains to be established is whether there is a nexus between the Veteran's current right knee disability and the in-service injury to his right knee.  

The Veteran has reported that he has worn an ace bandage and has experienced continuous pain, swelling, instability, and crepitus in his right knee every day since the in-service injury.  At the September 2007 hearing, he testified that he used to take pain medication, but he currently chooses not to take these medications.  Hearing Tr. at 15.

In a September 2007 statement, the Veteran's spouse reported that she met the Veteran while he was in service.  She observed that he has limped, experienced constant pain, and worn an ace bandage since he injured his knee in service.  She has been aware that he has taken Alleve and other over-the-counter pain medications to relieve his right knee pain.  She also stated that the Veteran sought treatment for his right knee disability in 1975 from a chiropractor.  They were unable to obtain treatment records from this doctor because he relocated to a different state in 1989.  

The Veteran and his spouse are competent to report observable symptoms of the Veteran's right knee disability, such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his or her personal knowledge and experience).  The Board also concludes that their statements regarding continuity of symptomatology are credible.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (finding that the Board is within its province to weigh lay evidence and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  

In a letter received in September 2007, Dr. M.L.S., an internist, stated that he had reviewed the Veteran's STRs, discussed the history of the Veteran's disability with the Veteran and his spouse, and completed physical testing and observation of the Veteran.  He opined that it was "as least as likely as not that [the Veteran's] Right knee condition is related to the injury which he reported and was treated for in the military in 1968."  

On February 2009 VA orthopedic examination, the Veteran reported a history of hurting his right knee in service and experiencing pain and discomfort in the right knee since that time.  The examiner's assessment was that the Veteran had degenerative joint disease of the right knee.  The VA examiner reviewed the Veteran's STRs and noted that he had injured his right knee once during service in October 1968 and that X-rays taken at that time were negative.  He stated that the Veteran did not return to sick bay with complaints of pain or discomfort, so it was probably a simple knee contusion or sprain/strain of the knee with nothing further that would have led to degenerative joint disease.  On this basis, he opined that it was less likely as not that the Veteran's right knee condition was caused by his military service.  

In a September 2009 letter, Dr. M.L.S. opined that the Veteran's chondromalacia of the right knee was a direct result of the Veteran's in-service injury.  He based this conclusion on his review of the STRs that showed the Veteran's original right knee injury happened during active duty.  He noted X-rays taken during service did not show a break and that the Veteran was treated with an ace bandage and aspirin.  He commented that the Veteran had been experiencing pain since service, had worn an ace bandage on his knee since service, and that he did not like to use painkillers. 

In January 2011, pursuant to its authority under 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board sought a medical opinion from an IME as to whether the Veteran's current right knee disability was related to his in-service right knee injury, or was otherwise related to service.  An IME opinion was received in February 2011, in which an orthopedic specialist concluded that "it is at least as likely as not that the veteran's current right knee disabilities, including chondromalacia/patellofemoral syndrome as well as degenerative joint disease in his right knee are causally related to his right knee injury in 10/1968."  The doctor based this conclusion on the documented right knee injury in service, the Veteran's and his spouse's statements that he has been having symptoms since his injury, and the medical evidence showing degenerative findings that are "consistent with a knee injury which may have occurred several decades ago."  

In weighing the respective medical opinions, the Board finds that the February 2011 IME opinion holds the most probative weight.  This opinion reflects a full review of all medical and competent and credible lay evidence of record, including the February 2009 VA examiner's negative nexus opinion, reveals a complete familiarity with the Veteran's medical history, is supported by detailed findings and rationale, and is couched in certain terms.  

The September 2007 opinion from Dr. M.L.S. holds less probative weight than the February 2011 IME opinion because it is not supported with an analysis the Board could weigh against any contrary opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("[A] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  Dr. M.L.S.'s September 2009 opinion also holds less probative weight because it does not clearly address the etiology of the Veteran's distinct right knee disabilities, e.g., degenerative joint disease and chondromalacia.  Notably, although these opinions overall hold less probative value, they contain conclusions that are supportive of those reached by the February 2011 IME opinion.

The February 2009 VA opinion holds substantially less probative value than the January 2011 IME opinion.  Although the February 2009 VA examiner provided a rationale for his opinion, it is unclear whether he considered the Veteran's competent and credible statements regarding the continuity of symptomatology of his right knee in reaching his conclusions.  

The Board concludes the evidence is at least in equipoise on the question of whether the Veteran's current right knee disability is related to his in-service right knee injury.  In such a situation, the Board must resolve reasonable doubt in the Veteran's favor.  Therefore, the Board concludes that service connection is warranted for the Veteran's right knee disability.

2. Gastrointestinal Disability

The Veteran seeks service connection for a gastrointestinal disability that he claims is related to gastrointestinal symptoms he was treated for during service.

VA and private medical records reflect that the Veteran has current diagnoses of gastroenteritis, gastroesophageal reflux disease (GERD), and gastritis.  Thus, the first element of a claim for service connection, a current disability, is satisfied.

March 1969 STRs show the Veteran was seen in the emergency room because of vomiting, diarrhea, and a headache.  He had been experiencing these symptoms for two days.  It was noted he had a tender abdomen and the diagnosis was gastroenteritis.  

August 1969 STRs reflect the Veteran was seen for abdominal pains he had been having for 10 days.  In March 1970, he was treated for abdominal cramps, vomiting, and diarrhea.  In August 1970, the Veteran was treated for diarrhea and vomiting.  He had been experiencing these symptoms for two days.  The impression was gastroenteritis.  

In a September 2007 statement, the Veteran's spouse reported that she met the Veteran in November 1969 and that she remembers the Veteran having to be careful of what he ate while he was in service.

This evidence sufficiently shows the Veteran experienced symptoms of a gastrointestinal disability and was treated for gastroenteritis during active service.  Hence, the second element of a claim of service connection, in-service incurrence of a gastrointestinal disability, has been established.  

What remains to be determined is whether there is a nexus between the Veteran's in-service gastrointestinal disability and his current gastrointestinal disability.  

In submitted statements and through testimony provided at the September 2007 hearing, the Veteran has reported that he has continuously self-medicated himself for gastrointestinal problems since service.  He has stated that he has experienced constant gas pains with little or no relief, reflux, burning sensation, stomach pain, burping, and flatulence.  On April 2003 VA examination he reported that he had been taking Maalox, Prevacid, or Prilosec on and off since service.  

A September 2007 statement from the Veteran's spouse indicates her awareness that the Veteran has had continuous stomach problems since he was in service.  She noted that he often missed two to three weeks of work a year because of his stomach condition.  

The Veteran and his spouse are competent to report observable gastrointestinal symptoms the Veteran has experienced.  See Layno, 6 Vet. App. at 469.  The Board also finds that the Veteran's and his spouse's statements regarding the continuity of these observable symptoms are credible.  See Barr, 21 Vet. App. at 310.  

An undated letter from gastroenterologist, Dr. P.M.S., initially submitted at the September 2007 hearing, notes that Dr. P.M.S. has been treating the Veteran since October 1998 for several conditions, including gastritis and GERD.  The letter notes that Dr. P.M.S. reviewed the Veteran's STRs and concluded based on testing and on the Veteran's response to treatment that the Veteran's gastritis was chronic in nature.  He reported that the Veteran's symptoms include daily nausea, dyspepsia, diarrhea, intermittent anorexia, vomiting, heartburn, dysphagia, and weight loss.  He noted that a gastroscopy showed erosions that healed with treatment.  He concluded that it was "at least as likely as not that the present diagnosis of gastritis is related to the initial diagnosis of gastritis as documented in the [STRs]." 

On February 2009 VA examination, the Veteran reported that he has experienced constant heartburn since he entered the military in 1967.  The examiner diagnosed GERD and found no functional impairment.  The examiner noted that an endoscopy report was being completed and would be faxed to his attention; however, the opinion does not provide the results of this endoscopy and merely states:  "The current endoscopy shows (insert report here)."  The examiner noted that he reviewed an undated note from the Veteran's private gastroenterologist, Dr. P.M.S., which stated the Veteran had daily symptoms and that a gastroscopy had revealed erosions that healed with treatment.  The examiner noted that STRs did not reflect a diagnosis of gastritis, but revealed several episodes of treatment for gastroenteritis.  The examiner concluded that gastritis and GERD were not caused or aggravated by any incident in the Veteran's military service.  

A September 2009 letter from Dr. M.L.S., an internist, reports that he is the Veteran's primary care physician and has been treating the Veteran since April 2007.  Dr. M.L.S. stated that he reviewed the Veteran's STRs which revealed periodic treatment for and a diagnosis of gastroenteritis during his three years in service.  He reported the Veteran suffers from consistent symptomatology, including regular nausea, vomiting, intermittent pain, intermittent inability to swallow, alternating diarrhea, and constipation.  He noted that he has treated the Veteran continuously for chronic stomach and digestive system problems and that the Veteran has continued treatment for such conditions, both formally and informally since its inception in service.  Dr. M.L.S. noted that consultation with gastroenterologist Dr. J.H.K. had determined the Veteran had difficulty throughout his digestive tract processing food, causing him distress on a daily basis.  Nexium and Metoclopramide provided the Veteran with minimal relief.  Dr. M.L.S. concluded "with a high degree of medical certainty" that the Veteran's "current gastro-enteritis (listed as gastritis) is directly related to his original diagnosis for this disorder, as illustrated in his S[T]Rs."  

In evaluating these medical opinions, the Board places the greatest probative weight on Dr. M.L.S.'s September 2009 opinion.  This opinion reflects a full review of the Veteran's STRs, as demonstrated by his correct notation that the Veteran was treated in service for gastroenteritis.  It also reveals a familiarity with the Veteran's continuing formal and informal treatment for gastrointestinal disturbances since service and recognizes the Veteran's competent and credible lay statements regarding such continuous symptomatology.  The opinion also provides a rationale for the conclusion reached.

Although the undated letter from Dr. P.M.S. supports the conclusion reached by Dr. M.L.S., the Board finds that it holds little probative weight since it does not provide a rationale for its conclusions and appears to be based on the inaccurate factual premise that the Veteran was treated for gastritis during service.  See Stefl, 21 Vet. App. at 123; Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).

The Board also finds the February 2009 VA examiner's opinion holds no probative value.  Although the examiner reviewed the Veteran's claims file and noted that he was treated for gastroenteritis in service, he did not consider the Veteran's credible statements regarding continuity of symptomatology when formulating his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  He also did not provide any reasoning for his conclusions that gastritis and GERD were not caused or aggravated by treatment the Veteran received for gastroenteritis during service.  He merely made an unsupported conclusion that such treatment was not related to the Veteran's current gastrointestinal disability.  Additionally, his opinion reflects that he did not review all critical evidence, since the endoscopy report results were not available when the examiner formulated his opinion.  Therefore, this opinion does not provide sufficient detail and rationale to allow the Board to make a fully informed decision regarding the issue of whether the Veteran's current gastrointestinal disability is related to his service.  See Stefl, 21 Vet. App. at 123.

As the evidence is at least in equipoise regarding the matter of a nexus between the Veteran's in-service treatment for gastroenteritis and his current gastrointestinal disability, all three elements of a service connection claim have been satisfied.  Therefore, service connection for a gastrointestinal disability is warranted and the benefit sought on appeal is granted.  


ORDER

Service connection for a right knee disability is granted.

Service connection for a gastrointestinal disability is granted.

REMAND

The Board has determined that before it can adjudicate the Veteran's claim for service connection for a right hip disability, claimed as secondary to a right knee disability, additional development is required, as described below.  38 C.F.R. § 19.9.

The decision above grants service connection for the Veteran's right knee disability and medical evidence establishes the Veteran has osteoarthritis of the right hip.  What remains to be established to substantiate a claim for secondary service connection is that current right hip osteoarthritis was caused or aggravated by the service-connected right knee disability.  38 C.F.R. § 3.310 (effective prior to October 10, 2006).  

In a statement submitted in March 2011, the Veteran reported that his private physician was referring him to an orthopedic specialist at Brielle Orthopedics and that once he saw this specialist he felt he would have additional evidence to submit regarding the etiology of his right hip disability.  He reported that he would have evidence from this physician in about 60 days.  VA's duty to assist requires it to make reasonable efforts to obtain relevant private medical records where a claimant adequately identifies such records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  As the Veteran has reported that he would soon be receiving treatment from an orthopedic specialist and would have additional relevant private treatment records from this specialist, the appeal must be remanded so the RO can attempt to secure these records, with any needed assistance from the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any treatment he has received for his right hip disability, particularly from Brielle Orthopedics, and to provide necessary releases for records of such treatment or evaluation.  Obtain complete records of all such treatment and evaluations.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Readjudicate the claim for service connection for a right hip disability.  If the claim remains denied, issue an appropriate Supplemental Statement of the Case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


